EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Golden Entertainment, Inc. Las Vegas, Nevada We consent to the incorporation by reference in the registration statements ofGolden Entertainment, Inc. (previously named Lakes Entertainment, Inc.) on Form S-3 (File No. 333-186211) and on Forms S-8 (File Nos. 333-77247, 333-77249, 333-77591, 333-116674, 333-143985, 333-162259) of our report dated March 11, 2016, included in this Annual Report on Form 10-K, on the consolidated financial statements of Golden Entertainment, Inc. and Subsidiaries as of December 31, 2015 and December 28, 2014, and for the three years ended December 31, 2015, December 28, 2014 and December 29, 2013, and on the effectiveness of internal control over financial reporting, excluding the internal control over financial reporting of Sartini Gaming, Inc. and subsidiaries, as of December 31, 2015. /s/ Piercy Bowler Taylor& Kern Piercy Bowler Taylor & Kern Certified Public Accountants Las Vegas, Nevada March 11, 2016
